Kennedy, J.
This, like the preceding case, (ante, 821,) comes here on a statement of facts agreed upon, and with one exception is the same. It appears that the plaintiff was given a day for hearing by, and that he appeared before, the commissioners, and presented his objections to the levy of the tax. It cannot, therefore, be urged that his property was taken without due process of law. The tax was for water-rates accruing subsequent to the passage of chapter 507 of the Laws of 1889. The complaint herein is, therefore, dismissed upon the merits, but without costs. All concur.